Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki et al (JP H02114192 A) in view of Dettling et al (EP 2910976 A1).
	Regarding claims 1 and 20, Tomoyuki et al discloses a device for inspecting a plurality of scaffold pipes mounted to a support roller (14); a radiation detector (21) scan to measure upper surface of the pipes (13); a driver (17) comprising driving rollers (16) rotating the pipes (13) in 180 degree reversely.  Tomoyuki et al is silent with regards to an outer detector as claimed.  Dettling et al discloses a device and method for detecting a contaminant on an elongated object (10) (i.e. pipe, rod a rod or a cable) (see Abstract), wherein the device comprises: an outer detector (24) of the tube (10) for detecting a contaminant on an outer surface (10.1) of the tube (See Fig. 4, page 5, first paragraph); an inner detector (124) for detecting a contaminant on an inner surface (10.2) of the tube (10) (See Fig. 4, page 5, 
	Regarding claim 2, Dettling et al discloses wherein the inner detector (124) comprises a radiation monitor and outer detector (24) comprises a radiation detector (page 2, paragraph 12 and page 3, paragraph 9). 
	Regarding claim 3, Dettling et al disclose wherein the outer detector (24) comprises a segmented detector arranged extend substantially around a circumference of the tube (See Abstract, page 2, paragraph 12). 
Regarding claim 4, Dettling et al disclose wherein the outer detector (24) is spaced from a path along which the tube is transported through the device (See Fig. 4).
Regarding claim 5, Dettling et al discloses wherein the inner detector (124) comprises a substantially cylindrical detector arranged to fit into an inner bore of the tube (10) (page 6, paragraph 2).
Regarding claim 6, Dettling et al discloses wherein the device comprises a collar (centering means) (128) arranged around the inner detector to space the inner detector from the inner surface of the scaffolding pole (page 6, paragraph 2).
Regarding claim 7, Dettling et al discloses wherein the device comprises a data recorder for recording data captured by the device (page 5, paragraph 2).
Regarding claim 8, Dettling et al discloses wherein the outer detector (24) and the inner detector (124) are connected to the data recorder (page 5, paragraph 2).

Regarding claim 12, Dettling et al discloses wherein the transport mechanism is arranged to determine the distance the elongated object has been transported through the device, a the elongated object (10) is being transported through the device (page 2, paragraph 5).
Regarding claim 13, Dettling et al discloses wherein the device is arranged to associated data captured by the inner and outer detectors (24)(124) with data captured by the transport mechanism (22) (See Fig. 4, page 5, paragraph 1).
Regarding claim 14, Tomoyuki et al discloses wherein the device comprises a marking mechanism (marker) arranged to mark the scaffolding pipes (See Abstract).
Regarding claim 15, Tomoyuki et al discloses wherein the marking mechanism (marker) is arranged to use a determination of a distance at which the contamination has been detected on the pipe to determine where to mark the pipe (See Abstract). 
Regarding claim 18, Dettling et al discloses wherein the device comprises a detector for detecting a contaminant on an elongated object (10); and a mechanism for transporting the elongated object longitudinally through the device past the detector (See Abstract). 
Regarding claim 19, although Tomoyuki et al and Dettling et al are silent with regards to the device as a portable device, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to make the device portable, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 194 F.2d 732, 93 USPQ 23(CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.). 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki et al (JP H02114192 A) in view of Dettling et al (EP 2910976 A1), as applied to claim 8  above, and further in view of Hatakeyama et al (US 5,881,116 A).
Regarding claims 16-17, Tomoyuki et al and Dettling et al disclose all of the limitations of parent claim 1, as described above, however, Tomoyuki et al and Dettling et al are silent with regards to a cutting mechanism.  Hatakeyama et al discloses a method for measuring contamination of the inner surface of a radioactively contaminated pipe, comprising: a cutting mechanism arranged to cut through the contaminated pipe (col. 4, lines 10-12).  Thus, it would have been obvious to modify Tomoyuki et al so as to enable means of cutting the contaminated pipe, so as to enable a versatile means of removing contamination.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 9, the prior art fails to disclose or reasonably suggest wherein the inner detector is connected to the data recorder and/or the data transmitter via a wired connection, and the device comprises a cable handling mechanism for feeding the wired connection through the scaffolding pole as the scaffolding pole is transported through the device, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/